Order entered September 15, 2017




                                             In The
                                   Court of Appeals
                            Fifth District of Texas at Dallas
                                      No. 05-17-00238-CR

                           JOSE EDUARDO GUERRERO, Appellant

                                               V.

                               THE STATE OF TEXAS, Appellee

                        On Appeal from the Criminal District Court No. 6
                                     Dallas County, Texas
                             Trial Court Cause No. F15-75211-X

                                           ORDER
       The record was due April 12, 2017.           Despite numerous notifications and several

extensions being granted, the reporter’s record has not been filed. Most recently, Kelly Simmons

notified us that she was asking for a thirty-day extension because her computer needed repairs.

We granted the extension. Since then, the reporter’s record still has not been filed and Ms.

Simmons has not communicated with the Court.

       Therefore, the Court ORDERS the trial court to make findings of fact regarding whether

appellant has been deprived of the reporter’s record because of ineffective counsel, indigence, or

for any other reason.

      The trial court shall first determine whether appellant desires to prosecute the appeal. If
       the trial court determines that appellant does not desire to prosecute the appeal, it shall
       make a finding to that effect.
       If the trial court determines that appellant desires to prosecute the appeal, it shall next
        determine whether appellant is indigent and entitled to proceed without payment of costs
        for the reporter’s record. If appellant is entitled to proceed without payment of costs, the
        trial court shall make a finding to that effect. Moreover, if appellant is indigent, the trial
        court is ORDERED to take such measures as may be necessary to assure effective
        representation, which may include appointment of new counsel. If the trial court finds
        appellant is not indigent, it shall determine whether retained counsel has abandoned the
        appeal.

       The trial court shall next determine: (1) the name and address of each court reporter who
        recorded the proceedings in this cause; (2) the court reporter’s explanation for the delay
        in filing the reporter’s record; and (3) the earliest date by which the reporter’s record can
        be filed.

        We ORDER the trial court to transmit a record, containing the written findings of fact,

any supporting documentation, and any orders, to this Court within THIRTY DAYS of the date

of this order.

        The appeal is ABATED to allow the trial court to comply with this order. The appeal

shall be reinstated thirty days from the date of this order or when the findings are received,

whichever is earlier.

        We DIRECT the Clerk to send copies of this order to Judge Jeanine Howard, Presiding

Judge, Criminal District Court No. 6; to Jan Cherie Williams, official court reporter of the

Criminal District Court No. 6; to Kelly Simmons; and to counsel for all parties.




                                                       /s/    LANA MYERS
                                                              JUSTICE